        CASE 0:21-cv-00620-PJS-KMM Doc. 27 Filed 08/10/21 Page 1 of 12




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


 BARNABAS A. YOHANNES,                            Case No. 21‐CV‐0620 (PJS/KMM)

                      Plaintiff,

 v.                                                            ORDER

 MINNESOTA IT SERVICES (“MNIT”),

                      Defendant.

       Barnabas A. Yohannes, pro se.

       Alexander Hsu, OFFICE OF THE MINNESOTA ATTORNEY GENERAL, for
       defendant.

       Plaintiff Barnabas Yohannes alleges that his employer, defendant Minnesota IT

Services (“MNIT”), harassed and discriminated against him on the basis of his race,

color, and national origin, and retaliated against him for past complaints of

discrimination. MNIT filed a motion to dismiss pursuant to Fed. R. Civ. P. 12(b)(5) and

12(b)(6), and the Court held a hearing on that motion on July 14, 2021. For the reasons

stated on the record at that hearing and briefly summarized below, MNIT’s motion is

granted in part and denied in part. Yohannes may go forward with his claims that he

was discriminated against on the basis of his race and national origin when he was

denied the opportunity to apply for a promotion in the spring of 2020 and when he was

denied a timely annual review in 2021. All of Yohannes’s other claims are dismissed

pursuant to Fed. R. Civ. P. 12(b)(6).
           CASE 0:21-cv-00620-PJS-KMM Doc. 27 Filed 08/10/21 Page 2 of 12




                                   I. BACKGROUND

       Yohannes has been employed by MNIT in various capacities for more than

14 years. ECF No. 1 ¶ 13. He alleges that, during those 14 years, he has suffered

various forms of discrimination, harassment, and retaliation.

       For the reasons that the Court explained on the record at the July 14, 2021

hearing, all of Yohannes’s claims based on allegedly unlawful employment practices

that occurred prior to April 22, 2020 must be dismissed as untimely. See 42 U.S.C.

§ 2000e‐5(e)(1); D.W. v. Radisson Plaza Hotel Rochester, 958 F. Supp. 1368, 1373–74

(D. Minn. 1997); ECF No. 12‐1 at 3. Accordingly, many of the events alleged to have

occurred prior to that date are omitted from the following account of the relevant facts:

       Yohannes immigrated to the United States from Eritrea. ECF No. 1 ¶ 11. He

began working for MNIT in 2006 as an Information Technology Specialist 3 (“ITS3”)

assigned to the Minnesota Pollution Control Agency, where he worked for almost ten

years. Id. ¶ 13. He was then transferred to the Minnesota Department of

Transportation, where he worked as an ITS4 for about six months before his

employment was terminated. See id. ¶¶ 13, 91–191. Yohannes filed two administrative

charges with the Equal Employment Opportunity Commission (“EEOC”) following his

termination—one in March and the other in November of 2017.1 Id. ¶ 193; ECF No. 12‐1


       1
       MNIT received notice of Yohannes’s November 2017 charge, but states that it
has no record of being notified of his March 2017 charge. ECF No. 11 at 4 n.4.

                                            -2-
          CASE 0:21-cv-00620-PJS-KMM Doc. 27 Filed 08/10/21 Page 3 of 12




at 1. Yohannes received notice of his right to sue following both charges, but did not

file suit. ECF No. 1 ¶ 194; ECF No. 12‐1 at 2. In February 2019, Yohannes was rehired

by MNIT as an ITS4 for the Office of Higher Education (“OHE”).2 The employee he was

hired to replace was an ITS5. ECF No. 1 ¶ 226. Yohannes is currently the only ITS4 and

the only African American in his department. See id. ¶ 258.3

      In his complaint, Yohannes alleges—and the Court must accept as true for

purposes of ruling on MNIT’s motion—that he is extraordinarily talented at his job.

Yohannes can perform all of the tasks that his ITS5 coworkers can perform, and he also

has skills that his ITS5 coworkers lack. For example, Yohannes is an expert on certain

“legacy applications,” and he is periodically called upon to train his coworkers. Id.

¶¶ 252, 258–59, 267–68. Yohannes further alleges that he is routinely denied

appropriate resources, such as access to certain databases. See id. ¶¶ 261–266.

      In February 2020, OHE had an opening for an ITS5. Id. ¶ 253. Yohannes asked

his supervisor, Rich Westgard, for the identification number for the job posting. Id.

¶ 255. Westgard supplied a number, but Yohannes could not find the posting.


      2
        The complaint is ambiguous as to whether Yohannes started at OHE in
February 2018 or February 2019. Compare, ECF No. 1 ¶ 13, with id. ¶ 222. Yohannes
clarified at the July 14, 2021 hearing that the correct date is February 2019.
      3
        Although not specifically alleged in the complaint, Yohannes stated in his
briefing and at the hearing that he is the only African‐American employee at OHE, that
he is the only employee in his five‐person department who is not an ITS5, and that as an
ITS4, he is paid less than his ITS5 coworkers. See ECF No. 17 at 22; ECF No. 22 at 17–18.

                                           -3-
         CASE 0:21-cv-00620-PJS-KMM Doc. 27 Filed 08/10/21 Page 4 of 12




Yohannes contacted Westgard again and explained that he was unable to apply for the

position using the number provided, but Westgard never responded. Id. Shortly

thereafter, in May 2020, a “Caucasian American” named Stephen Walter was hired for

the open ITS5 position. Id. ¶ 256. Yohannes alleges that he was denied the opportunity

to apply because of his race. See id. ¶ 269.

         Although Yohannes has been at OHE for several years and although he is more

talented than any of his ITS5 coworkers, Yohannes alone has not been promoted to

ITS5. Yohannes explains that he intends to ask for a promotion at his 2021 annual

review. In preparation for that review, Yohannes documented his concerns that his

current ITS4 position description does not match the work that he does on a day‐to‐day

basis, given that he is already doing the work of an ITS5. Id. ¶ 270. Westgard has

rescheduled Yohannes’s annual review five times, and Yohannes alleges that Westgard

is intentionally delaying the review in order to avoid having to promote him. See id.

¶ 271.

         Yohannes filed his third administrative charge with the EEOC on February 16,

2021. ECF No. 12‐1 at 3. Yohannes checked three boxes on the charge form: one for race

discrimination, one for national‐origin discrimination, and one for retaliation. Id.

Yohannes also provided the following narrative description of his claims:

               I believe [MNIT] subjected me to differential treatment when
               I was held to different standards than employees outside my


                                               -4-
        CASE 0:21-cv-00620-PJS-KMM Doc. 27 Filed 08/10/21 Page 5 of 12




              protected classes and was denied advancement
              opportunities. I complained about employment
              discrimination and believe I was retaliated against for prior
              complaints.

              I believe I have been discriminated against on the basis of my
              race, black; national origin, Eritrea; and retaliated against for
              participating in protected activity in violation of Title VII of
              the Civil Rights Act of 1964, as amended.

Id. The EEOC issued a right‐to‐sue letter on February 24, 2021, and Yohannes filed this

lawsuit one week later. ECF No. 12‐1 at 8; ECF No. 1. In his complaint, Yohannes

alleges that he has been discriminated against and harassed on the basis of his race,

color, and national origin, and that he has been retaliated against for his past complaints

of discrimination, all in violation of 42 U.S.C. §§ 2000e et seq. (“Title VII”).

                                        II. ANALYSIS

                                    A. Standard of Review

       To survive a motion to dismiss under Fed. R. Civ. P. 12(b)(6), “a complaint must

contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility when the plaintiff

pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id. Although the factual allegations

need not be detailed, they must be sufficient to “raise a right to relief above the



                                               -5-
           CASE 0:21-cv-00620-PJS-KMM Doc. 27 Filed 08/10/21 Page 6 of 12




speculative level.” Twombly, 550 U.S. at 555. In assessing the sufficiency of the

complaint, the Court need not consider legal conclusions that are couched as factual

allegations. Iqbal, 556 U.S. at 678–79. The Court must, however, accept as true all

well‐pleaded factual allegations and draw all reasonable inferences in the plaintiff’s

favor. Gomez v. Wells Fargo Bank, N.A., 676 F.3d 655, 660 (8th Cir. 2012).

                        B. Color Discrimination & Harassment Claims

       Before filing suit, a Title VII claimant must first exhaust his administrative

remedies with respect to each allegedly unlawful employment practice by filing an

administrative charge and receiving notice of his right to sue. See 42 U.S.C. § 2000e‐5(b),

(e), (f); Richter v. Advance Auto Parts, Inc., 686 F.3d 847, 850–51 (8th Cir. 2012) (per

curiam). MNIT argues that Yohannes’s claims for color discrimination and harassment

must be dismissed because they were not mentioned in his EEOC charge, and thus are

not administratively exhausted. The Court agrees.

       As the Court explained during the July 14, 2021 hearing, Yohannes does not

allege color discrimination in his EEOC charge.4 See ECF No. 12‐1 at 3; Jackson v. Minn.

Dep’t of Hum. Servs., No. 20‐CV‐0749 (ECT/TNL), 2021 WL 1111075, at *6 (D. Minn.

Mar. 23, 2021) (noting that “numerous courts have held that a plaintiff who only alleges



       4
       See Blakley v. Schlumberger Tech. Corp., 648 F.3d 921, 931 (8th Cir. 2011) (“[A]n
EEOC charge is a part of the public record and may be considered on a motion to
dismiss.”).

                                              -6-
           CASE 0:21-cv-00620-PJS-KMM Doc. 27 Filed 08/10/21 Page 7 of 12




race discrimination in an EEOC charge has not exhausted a claim for color

discrimination” and collecting cases). Nor does Yohannes’s EEOC charge allege that he

was subject to harassment. See Tart v. Hill Behan Lumber Co., 31 F.3d 668, 672–73

(8th Cir. 1994) (discrimination claim in administrative charge was not sufficient to

exhaust harassment claim); Truong v. UTC Aerospace Sys., No. 18‐CV‐0941 (PJS/BRT),

2020 WL 2441404, at *6 (D. Minn. Jan 27, 2020) (same), report and recommendation adopted,

2020 WL 1164590 (D. Minn. Mar. 11, 2020), aff’d, 831 F. App’x 229 (8th Cir. 2020) (per

curiam). Accordingly, these claims are dismissed without prejudice for failure to

exhaust administrative remedies.5

                                       C. Retaliation




       5
        Even if Yohannes had administratively exhausted these claims, the Court would
dismiss them as inadequately pleaded. Yohannes’s complaint does not “plausibly link
any discrimination to the ‘particular hue of h[is] skin’” (as opposed to his race). Jackson,
2021 WL 1111075, at *7 (quoting Williams v. Alhambra Sch. Dist. No. 68, 234 F. Supp. 3d
971, 981 (D. Ariz. 2017)). And as Yohannes conceded at the July 14, 2021 hearing, his
only allegation of harassment that is not time‐barred is that he was denied database
access. This allegation, standing alone, is insufficient to plausibly allege a Title VII
violation. See Meritor Sav. Bank, FSB v. Vinson, 477 U.S. 57, 67 (1986) (to be actionable
under Title VII, harassment “must be sufficiently severe or pervasive ‘to alter the
conditions of [the victim’s] employment and create an abusive working environment’”
(citation omitted)); Paskert v. Kemna‐ASA Auto Plaza, Inc., 950 F.3d 535, 538–39 (8th Cir.
2020) (describing “reprehensible and improper” conduct that does not meet the “high
bar for conduct to be sufficiently severe or pervasive in order to trigger a Title VII
violation”).

                                            -7-
           CASE 0:21-cv-00620-PJS-KMM Doc. 27 Filed 08/10/21 Page 8 of 12




       To establish a prima facie case of retaliation, Yohannes must show that (1) he

engaged in protected activity; (2) he suffered an adverse employment action; and (3) a

causal connection exists between the two. Wilson v. Ark. Dep’t of Hum. Servs., 850 F.3d

368, 372 (8th Cir. 2017). Here, the only alleged adverse employment actions that are not

time‐barred are: (1) denial of the opportunity to apply for an open ITS5 position that

was subsequently given to Stephen Walter and (2) delay or denial of an evaluation for a

promotion, which will take place at Yohannes’s annual review. The only “protected

activity” Yohannes alleges is filing charges with the EEOC in 2017. Yohannes has not

alleged—plausibly or otherwise—that MNIT (1) failed to hire him for Walter’s position

in May 2020 or (2) denied him a timely annual review in 2021 because of the two EEOC

charges he filed in 2017 (more than a year before he was hired at OHE).6 Rather, all of

the adverse consequences that Yohannes alleges he suffered in retaliation for his 2017

EEOC charges occurred prior to April 22, 2020. See ECF No. 1 ¶¶ 204–219.

Accordingly, Yohannes’s retaliation claim is dismissed with prejudice.

                        D. Race & National Origin Discrimination


       6
         See Blomker v. Jewell, 831 F.3d 1051, 1059 (8th Cir. 2016) (affirming dismissal of
retaliation claim because plaintiff “failed to plausibly allege that the retaliation was a
‘but‐for’ cause of [the Department’s] adverse action” (citation and quotation marks
omitted)); see also Warmington v. Bd. of Regents of Univ. of Minn., 998 F.3d 789, 796
(8th Cir. 2021) (although a plaintiff need not establish a prima facie case at the pleading
stage, “[t]he allegations in a complaint must give plausible support to the reduced prima
facie requirements that arise under McDonnell Douglas”) (citation and quotation marks
omitted).

                                            -8-
        CASE 0:21-cv-00620-PJS-KMM Doc. 27 Filed 08/10/21 Page 9 of 12




       “To establish a prima facie case of discrimination, a plaintiff must show (1) he is

a member of a protected class, (2) he met his employer’s legitimate expectations, (3) he

suffered an adverse employment action, and (4) the circumstances give rise to an

inference of discrimination.” Pye v. NuAire, Inc., 641 F.3d 1011, 1019 (8th Cir. 2011).

Under the burden‐shifting framework set out in McDonnell Douglas Corp. v. Green, 411

U.S. 792 (1973), “it is not appropriate to require a plaintiff to plead facts establishing a

prima facie case.” Swierkiewicz v. Sorema N.A., 534 U.S. 506, 511 (2002). Instead, the

allegations in the complaint need only “give plausible support to the reduced prima facie

requirements that arise under McDonnell Douglas, which in turn reduces the facts

needed to be pleaded under Iqbal.” Warmington v. Bd. of Regents of Univ. of Minn., 998

F.3d 789, 796 (8th Cir. 2021) (citations and quotation marks omitted); see also Devine v.

Walker, 984 F.3d 605, 607 (8th Cir. 2020) (courts must construe “pro‐se filings liberally”).

       Yohannes has plausibly alleged that he is a member of two protected classes and

that he is exceptionally skilled at his job—more skilled than his ITS5 colleagues. He has

further alleged that he was prevented from applying for a promotion to ITS5, and that

his annual review—at which he will be evaluated for such a promotion—has been

repeatedly delayed. Finally, Yohannes has alleged that he is both the only African

American and the only ITS4 at OHE, and that he was prevented from applying for an




                                              -9-
       CASE 0:21-cv-00620-PJS-KMM Doc. 27 Filed 08/10/21 Page 10 of 12




open ITS5 position that was subsequently given to a “Caucasian American.” These

factual allegations are sufficient to survive MNIT’s Rule 12(b)(6) motion.




                              E. Insufficient Service of Process

       MNIT has also moved to dismiss the complaint pursuant to Rule 12(b)(5) for

insufficient service of process. MNIT cites to Rule 4(m), which provides:

              If a defendant is not served within 90 days after the
              complaint is filed, the court—on motion or on its own after
              notice to the plaintiff—must dismiss the action without
              prejudice against that defendant or order that service be
              made within a specified time. But if the plaintiff shows good
              cause for the failure, the court must extend the time for
              service for an appropriate period.

Yohannes filed his complaint on March 3, 2021, and thus his 90‐day window to serve

MNIT closed on June 1, 2021. See ECF No. 1. Yohannes has attempted to serve MNIT

on several occasions, but as the Court explained at the July 14, 2021 hearing, none of his

efforts have complied with the Federal Rules of Civil Procedure.

       The Court finds, however, that Yohannes has established “good cause” for the

failure and therefore, pursuant to Rule 4(m), the Court extends the time for service to

September 9, 2021. See Kurka v. Iowa County, 628 F.3d 953, 957 (8th Cir. 2010) (“‘[G]ood

cause is likely (but not always) to be found when . . . the plaintiff is proceeding pro se or

in forma pauperis.’” (quoting 4B Charles Alan Wright & Arthur R. Miller, Federal



                                             -10-
       CASE 0:21-cv-00620-PJS-KMM Doc. 27 Filed 08/10/21 Page 11 of 12




Practice and Procedure § 1137 (3d ed. 2002))). In order to proceed with this lawsuit,

Yohannes must serve MNIT by delivering a copy of the summons and complaint to

(1) MNIT’s chief executive officer or (2) the attorney general, a deputy attorney general,

or an assistant attorney general. Fed. R. Civ. P. 4(j)(2); Minn. R. Civ. P. 4.03(d).

Yohannes must arrange for someone else to physically deliver the summons and

complaint; he cannot deliver them himself, and he cannot effect service through mail or

email.7 If Yohannes fails to effectively serve MNIT by September 9, 2021, the remainder

of this lawsuit will be dismissed pursuant to Rule 4(m) without further notice.

                                           ORDER

       Based on the foregoing, and on all of the files, records, and proceedings herein,

IT IS HEREBY ORDERED THAT:

       1.     Defendant’s motion to dismiss [ECF No. 8] is GRANTED IN PART AND

              DENIED IN PART AS FOLLOWS:

              a.     The motion is GRANTED with respect to all claims based on

                     allegedly unlawful employment practices that occurred prior to

                     April 22, 2020, and those claims are DISMISSED WITH

                     PREJUDICE.



       7
       See Fed. R. Civ. P. 4(c)(2); Minn. R. Civ. P. 4.02; Tran v. Minn. Dep’t of Transp.,
No. 06‐CV‐0108 (DSD/JJG), 2006 WL 2917037, at *4 (D. Minn. Oct. 11, 2006), aff’d, 259 F.
App’x 901 (8th Cir. 2008) (per curiam); Melillo v. Heitland, 880 N.W.2d 862 (Minn. 2016).

                                             -11-
     CASE 0:21-cv-00620-PJS-KMM Doc. 27 Filed 08/10/21 Page 12 of 12




           b.     The motion is GRANTED with respect to plaintiff’s harassment and

                  color‐discrimination claims, and those claims are DISMISSED

                  WITHOUT PREJUDICE.

           c.     The motion is GRANTED with respect to plaintiff’s retaliation

                  claim, and that claim is DISMISSED WITH PREJUDICE.

           d.     The motion is DENIED in all other respects.

     2.    Plaintiff is ordered to properly serve defendant and file proof of service no

           later than September 9, 2021. If plaintiff fails to do so, this action will be

           dismissed without prejudice pursuant to Fed. R. Civ. P. 4(m) without

           further notice.


Dated: August 10, 2021                       s/Patrick J. Schiltz
                                             Patrick J. Schiltz
                                             United States District Judge




                                          -12-
